Citation Nr: 0531369	
Decision Date: 11/21/05    Archive Date: 11/30/05	

DOCKET NO.  03-24 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a laceration of the 
head. 

2.  Entitlement to service connection for residuals of a head 
injury, to include headaches, restless leg syndrome, and 
sleeplessness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, in which the RO denied the benefit 
sought on appeal.  The veteran, who had active service from 
August 1975 to August 1978, appealed that decision to the 
BVA.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran sustained a head injury in service and 
sustained a laceration to the head. 

2.  Headaches, restless leg syndrome and sleeplessness, were 
not manifested during service or for many years following 
service, and are not shown to be causally or etiologically 
related to service.  



CONCLUSIONS OF LAW

1.	A laceration of the head was incurred in service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.	Residuals of a head injury, including headaches, 
restless leg syndrome and sleeplessness, were not 
incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice by letter dated in August 2002.  This letter, 
provided to the veteran prior to the decision on appeal in 
this case, notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
veteran or the VA bore the burden of producing or obtaining 
that evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; and (3) informing the veteran about the 
information and evidence the claimant was expected to 
provide. Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Thereafter, the veteran received the November 2002 rating 
decision and the July 2003 Statement of the Case (SOC).  
While the August 2002 letter did not specifically tell the 
veteran to provide any evidence in his possession that 
pertained to his claim, it did specifically request that the 
veteran send the RO any medical reports that he had.  
Additionally, the veteran was informed that he should submit 
any evidence in his possession that pertained to his claim in 
his July 2003 SOC.     

The Board notes that neither the veteran nor his 
representative have contended or argued that any defect or 
deficiency in the VCAA notice that may be present has 
resulted in any prejudice in the adjudication of his appeal.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
Board finds that the rating decision and the SOC, in 
conjunction with the August 2002 VCAA letter, collectively 
notified the veteran of the evidence considered, the 
pertinent laws and regulations, and the reasons his claim was 
denied.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, VA medical records and 
private medical records are associated with the claims file.  
Additionally, the RO afforded the veteran a VA examination in 
order to answer the medical question presented in this case.  
Neither the veteran nor his representative have made the RO 
or the Board aware of any additional evidence that needs to 
be obtained in connection with his claim.  Accordingly, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

B.  Evidence

A May 1977 service medical record reflects that the veteran 
presented for treatment following a 15 foot fall over a 
bridge.  He presented for treatment and it was noted he had 
sustained a four-inch laceration of his left forehead.  On 
examination, he had full movement of the neck.  The 
impression noted in the record was that the veteran had a 
laceration of the left forehead, arguably fractured ribs and 
a sprain of the left groin muscle.  In late May 1977 and 
early June 1977, the veteran was seen for the removal of 
sutures from his forehead and back.  The veteran's remaining 
service medical records do not reflect any additional 
complaints, diagnoses, or treatment regarding this injury.  

The veteran underwent a service medical examination in July 
1978 in which his head, face, neck and scalp were noted to be 
normal.  In the Report of Medical History portion of that 
examination, the veteran marked the answer "yes" in 
response to whether he experienced a head injury; and denied 
experiencing frequent or severe headaches and frequent 
trouble sleeping at that time.  He reported that he was in 
good health and was qualified to separate from service.  

In August 2002, the veteran submitted an application for 
compensation for residuals of a head injury.  In support 
thereof, the claims file contains private medical records, 
dated from 1996 to 2002, that noted the veteran received 
treatment for sleep apnea and periodic limb movement/restless 
leg syndrome.  Specifically, an April 1996 medical record 
reported that the veteran underwent a polysomnogram for 
complaints of snoring and leg movements during sleep, as well 
as chronic fatigue and memory loss.  According to a March 
1996 medical record, this procedure was performed upon the 
recommendation of Steven H. Spillers, M.D.  

In a May 1996 record, Dr. Spillers noted that the veteran 
complained of headaches, excessive daytime sleepiness and 
snoring.  He saw the veteran in September 1998, and noted 
that the veteran's sleep study documented the presence of 
both leg movements during sleep and frequent hypopneas and 
obstructive apneas.  In January 2000, Dr. Spillers assessed 
the veteran with a sleep disorder, both obstructive sleep 
apnea and periodic leg movements of sleep.  He noted that it 
was not clear which of these conditions were worse or 
resulted in the veteran's excessive daytime sleepiness.  A 
November 2001 record indicated that although the veteran was 
doing reasonably well with his obstructive sleep apnea, he 
was experiencing more hypertonicity in his lower extremities 
when he slept.  From the history, it was difficult to discern 
whether this hypertonicity was the result of the veteran's 
periodic leg movements of sleep becoming worse or whether it 
was related to a recent lumbar spine injury.  

A February 1998 private medical record indicated that the 
veteran received treatment from Charles W. Hall, M.D., for 
the principal problem of a sleep disorder characterized by 
nonrestorative sleep, periodic leg movements of sleep, sleep 
apneas, sleep hypopnea, and heavy snoring.  The veteran 
reported that his drowsiness started approximately two years 
prior to the examination and that he had a significant head 
injury while in service approximately 15 years prior.  The 
record indicated that the veteran stated he previously abused 
drugs, but had not done so for at least 15 years.  Dr. Hall 
reviewed the veteran's sleep study and performed a physical 
examination.  His impression was that the veteran had 
probable obstructive sleep apnea, periodic leg movements of 
sleep and daytime drowsiness due to the combination of the 
sleep apnea and the leg movements.  The veteran was placed on 
medication as well as a continuous positive airway pressure 
(CPAP) machine.  In an April 1998 medical record, Dr. Hall 
noted that the veteran's sleep apnea was fairly controlled.  
In regards to the veteran's restless leg syndrome, the doctor 
noted that recent research emphasized the association of 
anemia with restless leg syndrome.  

In October 2002, the veteran was afforded a VA examination in 
which the claims file was present and reviewed.  The 
examination report indicates that the veteran's primary 
complaint was daytime somnolence of several years' duration.  
He underwent polysomnography testing in approximately 1998 
that showed sleep apnea and periodic leg movement; and that 
he was being treated with a CPAP machine and medication.  The 
veteran reported that his legs had a crawling sensation and 
tightening during the day.  He also stated that he 
experienced nocturnal leg movements and chronic daytime 
somnolence.  He complained of some pressure sensation in the 
left anterior forehead and lateral left cranium; and denied 
aura, nausea, vomiting, photophobia or phonophobia.  In 
regards to his injury in service, the veteran reported that 
he had a 15-foot fall in May 1977 while on active duty that 
resulted in a laceration of the left forehead.  He asserted 
that he was knocked unconscious, but the examiner noted that 
available service medical records made no indication of loss 
of consciousness.  

Following a physical examination, the examiner's impression 
was (1) status post head injury with small residual scar, (2) 
sleep apnea and (3) periodic leg movement disorder.  He 
opined that it was less likely as not that the veteran's 
sleep apnea was a consequence of the head injury.  In regards 
to the veteran's periodic leg movement, he asserted that 
there were no significant clinical studies to show any 
relationship between head trauma and periodic leg movement 
disorder; and that leg movement disorder has more of a 
familiar occurrence and therefore must be considered less 
likely as not a consequence of the head injury.  The examiner 
additionally noted that the veteran had mild memory problems 
of unknown etiology.  He ordered an MRI scan; and noted that 
if the MRI scan was unremarkable, the veteran's memory 
problems must be considered to be less likely than not a 
consequence of his head injury and more likely a consequence 
of his chronic daytime somnolence.  

The veteran submitted a letter from Dr. Spillers dated in 
January 2003 that stated "it is certainly as likely as not 
that [the veteran's] restless leg may have been related to 
the remote head injury.  Certainly he did not have the 
restless legs prior to his head injury."  Dr. Spillers 
assessed the veteran with obstructive sleep apnea and 
periodic leg movement of sleep and ordered that he continue 
using his CPAP machine and medication.  

The claims file additionally contains VA Medical Center 
(VAMC) records from Iowa City that indicate the veteran 
underwent a neurological consult in January 2003 for the 
chief complaint of leg movements in sleep.  The veteran 
reported a past medical history of a fall during service.  
The record contains a question mark as to whether there was a 
loss of consciousness.  Upon physical examination, the 
veteran was alert and oriented times three.  His affect, 
appropriateness, fluency, comprehension and memory were all 
normal.  In regards to station and gait, his toe walk, heel 
walk, tandem, turning and Romberg tests were all normal.  An 
April 2003 addendum note to the record indicated that the 
veteran had an MRI of the brain, which was also normal.  

Medical records dated from January 2003 to November 2004 from 
the Peoria VAMC indicate that the veteran received treatment 
for his restless leg syndrome and sleep apnea.  Particularly, 
a March 2003 record noted that the veteran reported a history 
of his restless leg syndrome, sleep apnea, and some kind of 
oral motions that occurred at night with chewing.  The 
veteran reported seeing a neurologist and being placed on 
medications, with which he had difficulty; and also reported 
that he had to stop being tested for sleep apnea because of 
severe bradycardia.  Physical examination at that time 
indicated that the veteran seemed to be neurologically 
intact.  The veteran was also seen in September 2004 due to 
follow-up care for his sleep apnea.  At that time, the 
veteran denied chest pain, exertional dyspnea except with 
stairs, peripheral edema and paroxysmal nocturnal dyspnea.  
He was assessed again with sleep apnea and remained on 
medication.  

In an August 2003 VA Form 9, the veteran contended that the 
January 2003 letter from Dr. Spillers clearly stated that his 
condition was as likely as not the direct result of his head 
injury, and that this letter should be sufficient to grant 
the veteran service connection benefits.  

In October 2005, the veteran testified at a videoconference 
BVA hearing as to the circumstances of his fall in service. 
See October 2005 transcript, pgs 3-4.  He claimed that he 
started experiencing headaches from the date of the accident 
for which he took over-the-counter medication, and that he 
began experiencing sleeplessness while in service.  Id., pgs 
4, 9.  He said that he reported his headaches while in 
service, but was told that there was nothing that could be 
done about them.  Id., p. 10.  He believed that he started 
noticing the movement of his legs and the sleeplessness 
around the time that he and his wife married in 1979 or 1980, 
although he did not start receiving treatment until 
approximately the early 1990's.  Id., pgs 4-5.   He also 
reported that he had not been hospitalized except for his 
sleep study.  Id., p. 8.  The veteran's representative argued 
that a Physician's Assistant conducted the veteran's October 
2002 VA examination; and as such, the October 2002 opinion 
was of lesser evidentiary value than the January 2003 letter 
from Dr. Spillers. Id., p. 11.  
C. Law and Analysis 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain:  (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While viewing the evidence 
in the light most favorable to the veteran, the Board finds 
that the more persuasive and credible evidence in this case 
does not support the assertion that the veteran's current 
disorders are related to the veteran's injury in service.  
Laceration

A review of the veteran's service medical records clearly 
shows that he sustained a head injury in May 1977, when he 
fell 15 feet, from a bridge.  When he presented for 
treatment, it was noted he had a laceration.  The laceration 
was sutured.   More current medical evidence to include an 
October 2002 VA medical examination demonstrates that he has 
a small residual scar from the inservice fall.  Service 
connection for a laceration of the head is granted.  The 
remaining question for the Board to address is whether the 
veteran has any additional head injury residuals. 

Other Residuals to include Headaches, Restless Leg Syndrome, 
and Sleeplessness

A review of the evidence of record discloses that the 
veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis pertaining to restless leg 
syndrome or sleeplessness.  While the service medical records 
demonstrate a head injury that occurred in May 1977, the 
records are silent after June 1977 as to complaints, 
diagnoses or treatment regarding this injury or residuals of 
the injury.  Additionally, it is notable that the veteran 
denied experiencing frequent or severe headaches and frequent 
trouble sleeping at the time of his separation from service.    

Additionally, while the medical evidence establishes that the 
veteran has been diagnosed with two disorders (restless leg 
syndrome and obstructive sleep apnea), these diagnoses were 
made approximately 20 years after the veteran separated from 
service and do not establish a nexus between the veteran's 
current disorders and his in-service injury.  While the 
veteran's physician, Dr. Spillers, opined in January 2003 
that it is certainly as likely as not that the veteran's 
restless leg syndrome may have been related to his remote 
head injury in service, the Board finds that this opinion 
constitutes insufficient support for the veteran's claim as 
it is speculative in nature.  The law does not permit service 
connection based upon speculative or conjectural medical 
opinions on etiology.  See 38 C.F.R. § 3.102.  See also 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to be 
medical nexus evidence to well-ground cause of death claim).  

While the veteran's representative asserted in October 2005 
that Dr. Spiller's January 2003 letter should be deemed more 
credible and weighed more heavily than the October 2002 VA 
examiner's opinion, the Board does not agree.  In doing so, 
the Board notes that it is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  

In this case, the Board finds the October 2002 examination to 
be more persuasive than the letter from Dr. Spillers in light 
of the speculative nature of Dr. Spiller's letter.  The VA 
examination appears to have been based upon a complete review 
of the veteran's claims file in conjunction with a physical 
examination.  Although Dr. Spiller is a physician, there is 
no indication in the evidence that he reviewed the veteran's 
claims file or past medical records.  In fact, it appears to 
the Board that he has based his treatment and his January 
2003 letter solely upon a history provided by the veteran.  
As such, the Board views the VA examiner's October 2002 
opinion to be the more credible. 
 
In regards to the veteran's sleep apnea, the Board finds that 
the October 2002 VA examination report, which essentially 
discounts a link to service, is not only persuasive, but also 
uncontradicted.  Dr. Spiller's did not provide an opinion 
regarding the veteran's sleep apnea and his injury in 
service.  

Therefore, based upon a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the veteran's claim for service connection for 
residuals of a head injury, to include headaches, restless 
leg syndrome and sleeplessness, for the reasons discussed 
above.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.


ORDER

Service connection for a laceration of the head is granted. 

Service connection for residuals of a head injury, to include 
headaches, restless leg syndrome and sleeplessness, is 
denied.




	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals
	


 Department of Veterans Affairs


